Citation Nr: 1115543	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a kidney disorder to include as secondary to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2010, the Board remanded this matter to the RO for a VA examination and opinion.  The Veteran was provided with a VA examination and opinion in September 2010.  In February 2011, the Board determined that there had not been substantial compliance with the August 2010 remand directive and remanded the issue for clarification from the September 2010 VA examiner.  In February 2011, the examiner reviewed the record and provided a clear rationale for his opinions.  The RO continued the denial of the claim (as reflected in the March 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's current kidney disorder is not etiologically related to service, nor was it caused or aggravated by service-connected chronic prostatitis.


CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by active military service and it is not proximately due to or aggravated by service-connected chronic prostatitis.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a December 2007 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a kidney disorder.  The Veteran was notified of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, a VA examination report dated in September 2010 and a VA opinion dated in February 2011.  

The September 2010 VA examination report and the February 2011 addendum reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record.  Following the above, the examiner provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record and the addendum includes a clear rationale for the opinion.  As such, the Board finds the September 2010 VA examination report with the February 2011 addendum is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

As noted in the Introduction, this claim was previously remanded in August 2010 and February 2011 in order to obtain a VA examination and opinion.  The record contains a September 2010 VA examination and a February 2011 VA opinion.  The VA examiner in February 2011 reviewed the record and provided an opinion with a clear rationale.  Accordingly, the Board finds that there has been substantial compliance with the August 2010 and February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection

The Veteran claims that his current kidney disorder is related to active military service.  Specifically, he asserts that he was diagnosed with a kidney disorder to compensable degree in 1953.  He has also indicated that his current kidney disorder may be secondary to his service-connected prostatitis.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases, such as in this case cardiovascular-renal disease, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, service connection for a claimed disability may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In assessing the Veteran's service connection claim for a kidney disorder, the Board must determine whether the Veteran has a current diagnosis of the claimed disability.  A December 2005 VA treatment record shows that the Veteran has a current diagnosis of chronic renal failure.  Thus, the evidence shows that the Veteran has a current diagnosis of the claimed disorder.

The competent medical evidence of record shows that a kidney disorder did not occur during military service and chronic renal disease was not incurred to a compensable degree within one year of separation from active service.  A review of the Veteran's service treatment records shows that the Veteran complained of nocturia and urinary frequency during the day.  See service treatment records dated in May 1952 and January 1953.  A January 1953 service treatment record also shows that the Veteran complained of weak kidneys and that he goes to the latrine about eight times a day.  X-rays of the abdomen in May 1952 revealed that the kidneys were normal in size, shape and position.  The Veteran's separation examination dated in March 1953 documents that the Veteran had occasional polyuria since August 1951.  The Veteran's service treatment records did not provide a diagnosis of any kidney disorder during military service or relate the Veteran's urinary frequency or nocturia to problems with the kidneys.  In fact, soon after military service, a July 1953 private treatment record diagnosed the Veteran with chronic prostatitis.  In addition, the medical evidence of record reveals that the Veteran's renal insufficiency began in 2003, approximately 50 years after military service.  See March 2006 VA treatment record.  The above evidence indicates that the Veteran's current renal failure is not related to the Veteran's military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

Furthermore, the record contains a medical opinion asserting that the Veteran's chronic renal failure is not related to active military service.  The Veteran was provided with a VA examination in September 2010.  Unfortunately, in the September 2010 VA examination report, the examiner did not address whether the Veteran's chronic renal failure was related to military service. However, in February 2011, the examiner reviewed the claims file including his September 2010 examination report and provided the opinion that the Veteran's chronic renal disease was not caused by active military service.  He explained that the Veteran's caregivers in service and early VA examiners related the frequency of urination and intermittent discharge to chronic prostatitis.  There was no evidence of any kidney disease noted at the time by testing nor was there any evidence of kidney disease as late as 1997, when he had normal serum creatinine and blood urea nitrogen (BUN) test.  The examiner noted that the Veteran ascribed his urinary frequency in service to weak kidneys; however, he stated that frequency in urination is a common manifestation of chronic prostatitis and does not imply any kidney disease.  The inflamed prostate causing irritation of the prostatic urethra or urine channel is the cause for frequent urination of small amounts of urine.  The examiner emphasized that it was not until 2005, that it was noted in the medical records that the Veteran had mild renal insufficiency, 52 years after military service.  The Board finds that this medical opinion is highly persuasive and probative to issue of whether the Veteran's chronic renal failure is related to military service, because it was based on a review of the record with a clear explanation supported by medical evidence and general medical knowledge.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the record does not contain any medical opinion indicating that the Veteran's chronic renal disease is related to service.

The Board observes that the Veteran contends that he was diagnosed with a kidney disorder in 1953 and that his current kidney disorder is related to the symptoms he had in during military service.  See June 2010 lay statement.  The Board notes that the medical evidence of record does not support the Veteran's contention that he was diagnosed with a kidney disorder in service or within one year after discharge from service.  In fact, medical records dated in July 1953 reveal that a VA examiner and a private physician determined that the Veteran's symptoms were due to chronic prostatitis.  Regarding, the Veteran's contentions that the symptoms of urinary frequency he experienced in service is related to his current kidney disorder, the Board notes that lay persons can provide an account of observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Board concludes that the Veteran is not competent to provide an opinion on a complex questions such as whether the Veteran's kidney disorder was incurred in service, was incurred to a compensable degree within the presumptive period or that his symptoms in service is related to a kidney disorder, because this requires special medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional opinions are required to address areas of knowledge requiring expertise); 38 C.F.R. § 3.19 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current diagnosis of a kidney disorder and military service.

With respect to the issue that the Veteran's chronic renal failure is secondary to his service-connected chronic prostatitis, the Board notes that there is no medical evidence that supports this contention.  In fact, a VA examiner in September 2010 provided the opinion that the Veteran's chronic renal insufficiency is not a result of chronic prostatitis, but was more likely related to gammopathy, diabetes mellitus and hypertension.  The examiner did not provide a rationale for this opinion in the September 2010 VA examination report; however, in February 2011, the VA examiner explained that chronic prostatitis has no direct impact on the development of chronic renal insufficiency.  He further noted that poorly controlled hypertension and monoclonal gammopathy can have permanent effects on renal functions.  The examiner also observed that a VA kidney specialist concluded that the Veteran's renal insufficiency was due to monoclonal gammopathy of unknown significance, low blood pressures and past history of hypertension that was poorly controlled.  Therefore, the examiner provided the opinion that it is less likely than not that the Veteran's chronic renal disease has been caused by or aggravated by his service-connected prostatitis.  The Board finds that this opinion is probative, as the examiner reviewed the claims file and provided a clear rationale for the opinion.  See Nieves- Rodriguez, 22 Vet. App. at 304.

As the evidence of record shows that the Veteran's current kidney disorder is not caused or aggravated by service-connected chronic prostatitis or that it is otherwise related to military service, the Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt rule is not for application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.   Accordingly, entitlement to service connection for a kidney disorder is not warranted.



						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a kidney disorder to include as secondary to service-connected prostatitis.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


